Exhibit 10.6

 

THIRD AMENDMENT TO
OPERATING AGREEMENT
OF
IN RETAIL FUND, L.L.C.

 

THIS THIRD AMENDMENT TO OPERATING AGREEMENT OF IN RETAIL FUND, L.L.C. (this
“Amendment”) is made as of the        day of June, 2012 among INLAND REAL ESTATE
CORPORATION, a Maryland corporation (“Inland”), and THE NEW YORK STATE TEACHERS’
RETIREMENT SYSTEM (“NYSTRS”), a Public Retirement System established under
Article 11 of the New York State Education Law, and IN RETAIL MANAGER, L.L.C.
(“Manager”), a Delaware limited liability company.

 

RECITALS:

 

WHEREAS, Inland, NYSTRS and Manager are parties to that certain Operating
Agreement of IN Retail Fund, L.L.C., dated October 8th, 2004, as amended by that
certain First Amendment to Operating Agreement dated September 28th, 2011, and
that certain Second Amendment to Operating Agreement dated December 20th, 2011
(as amended, the “Agreement”);

 

WHEREAS, the parties desire to amend the Agreement, as specified below.

 

NOW THEREFORE, for good and valuable consideration, the receipt, adequacy and
sufficiency of which is hereby acknowledged by the parties, the parties agree as
follows:

 

1.                                       Except as expressly modified by this
Amendment, the Agreement shall remain in full force and effect.

 

2.                                       All capitalized terms used herein and
not otherwise defined herein shall have the respective meanings ascribed to them
in the Agreement.

 

3.                                       The first sentence of Section 4.5(c) of
the Agreement is hereby deleted and replaced with the following:

 

“On June 30, 2022 (the “Termination Date”); provided, however, that this
Agreement generally and Section 10.9 and Article 12 in particular shall govern
the conduct of the parties during the winding up of the Company.”

 

4.                                       This Amendment shall be construed in
conformity with the laws of the State of Delaware, as applied to agreements
whose only parties are residents of such state and which are to be performed
entirely within such state.

 

5.                                       This Amendment may be executed in any
number of identical counterparts, each of which shall be deemed an original, but
all of which together shall constitute but one and the same amendment. 
Handwritten signatures to this Amendment transmitted by telecopy or electronic
transmission (for example, through use of a Portable Document Format or “PDF”
file) shall be valid and effective to bind the party so signing.  Each party
agrees to promptly deliver to the other party an executed original of this

 

--------------------------------------------------------------------------------


 

Amendment with its actual signature, but a failure to do so shall not affect the
enforceability of this Amendment, it being expressly agreed that each party to
this Amendment shall be bound by its own telecopied or electronically
transmitted handwritten signature and shall accept the telecopied or
electronically transmitted handwritten signature of the other party to this
Amendment.

 

6.                                       In the event of any inconsistency
between the terms of this Amendment and the terms of the Agreement, the terms of
this Amendment shall prevail.

 

7.                                       This Amendment and all the terms and
provisions hereof shall be binding upon and shall inure to the benefit of the
parties hereto and to their respective legal representatives, heirs, successors
and assigns.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date above written.

 

 

MANAGER:

 

 

 

 

 

IN RETAIL MANAGER, L.L.C.

 

 

By:

INLAND REAL ESTATE CORPORATION,

 

 

Manager:

 

 

By:

/s/ MARK ZALATORIS

 

 

Its

President

 

 

 

 

 

 

MEMBERS:

 

 

 

 

 

 

INLAND REAL ESTATE CORPORATION

 

 

 

 

 

 

By:

/s/ MARK ZALATORIS

 

 

Its

President

 

 

 

 

 

 

 

 

 

NEW YORK STATE TEACHERS’

 

 

RETIREMENT SYSTEM

 

 

 

 

 

 

By:

/s/ MICHAEL L. MORRELL

 

 

Its

Asst. Manager of Real Estate

 

 

 

 

 

 

By:

/s/ DON AMPANSIRI, JR.

 

 

Its

Assistant General Counsel

 

 

 

3

--------------------------------------------------------------------------------